TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00114-CV


Jovon Lemont Reed and the Texas Department of Public Safety, Appellants

v.

Kristy Lynn Villesca, Dawn Melcher, Individually and as Personal Representatives of the
Estate of Carolyn Weiser Galbreath, Deceased, Appellees




FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
NO. 11976, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellants filed their notice of appeal on February 24, 2004.  On May 4, appellants
requested an extension of time to file their brief.  On May 10, this Court extended the filing deadline
for appellants' brief to June 9.  On July 28, the Clerk of this Court sent appellants notice that their
brief was overdue and that the appeal would be dismissed for want of prosecution if appellants did
not reply to the notice by August 6.  To date, appellants have not responded to this Court's notice.
	We therefore dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3.



						____________________________________
						David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   October 7, 2004